Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26, 2021 has been entered.
Response to Amendment
Withdrawn Rejections
The provisional nonstatutory double patenting rejection of claims 1-5, 13 over claims 1, 8-9 of copending application serial no. 16/484,402, is withdrawn due to Applicant’s amendment filed on January 26, 2021.
The 35 U.S.C. 103 rejection of claims 1-5, 13 over Tanioka in view of Lai, is withdrawn due to Applicant’s amendment and affidavit in the response filed on January 26, 2021.

New Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
Claims 1-5, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kunimi (US 2016/0244673).
Regarding claims 1-2, Kunimi teaches a composition for a liquid crystal alignment agent (abstract) comprising: a first polymer for a liquid crystal aligning agent including a repeating unit of a starting polyamic acid formed from the condensation reaction of 1,3-dimethyl-1,2,3,4-cyclobutanetetracarboxylic dianhydride ([0192]) and p-phenylenediamine ([0192]), such that the repeating unit is represented by Chemical Formula 3 of Applicant,  in which X3 of Applicant is a quadrivalent organic group derived from C6 hydrocarbon (1,3-dimethyl-1,2,3,4-cyclobutanetetracarboxylic dianhydride ([0192]) represented by Chemical Formula 5 of Applicant where R5 of Applicant = R8 of 6 of Applicant = R7 of Applicant = hydrogen (1,3-dimethyl-1,2,3,4-cyclobutanetetracarboxylic dianhydride ([0192]), and Y3 of Applicant = a bivalent organic group represented by Chemical Formula 6 of Applicant in which p of Applicant = q of Applicant = n of Applicant = 0 and k of Applicant = 1 (p-phenylenediamine ([0192]), wherein the polyamic acid is partially imidized (degree was 75% [0194]) to form a repeating unit of a polyimide represented by Chemical Formula 1 of Applicant, in which X1 of Applicant is a quadrivalent organic group derived from C6 hydrocarbon 1,3-dimethyl-1,2,3,4-cyclobutanetetracarboxylic dianhydride ([0192]) represented by Chemical Formula 5 of Applicant where R5 of Applicant = R8 of Applicant = methyl = C1 hydrocarbon , and R6 of Applicant = R7 of Applicant = hydrogen 1,3-dimethyl-1,2,3,4-cyclobutanetetracarboxylic dianhydride ([0192]), and Y1 of Applicant is a bivalent organic group represented by Chemical Formula 6 of Applicant in which p of Applicant = q of Applicant = n of Applicant = 0 and k of Applicant = 1 (p-phenylenediamine ([0192]).  Although Kunimi fails to teach in this one embodiment that the first polymer for a liquid crystal alignment agent further comprises a repeating unit represented by Chemical Formula 2 of Applicant, Kunimi teaches that the first polymer for a liquid crystal alignment agent can benefit by including a repeating unit of a polyamic acid ester formed by partially esterifying the polyamic acid ([0070] for the purpose of providing the desired liquid crystal alignment stability and reliability ([0006]), such that the repeating unit of the polyamic acid ester is represented by formula (5) ([0056]) which, when R2 = a C1-C5 alkyl group ([0057, 0047]), X3 = a quadrivalent organic group represented by (X-1) ([0058, 0028], 1,3-dimethyl-1,2,3,4-cyclobutanetetracarboxylic dianhydride ([0192]) in which R7 = R10 = methyl = C1 8 = R9 = hydrogen ([0029, 0192]) and Y3 is a bivalent organic group represented by chemical formula (Y-7) [0060], p-phenylenediamine ([0192]), the formula (5) is the same as Chemical Formula 2 of Applicant in which X2 of Applicant is a quadrivalent organic group represented by Chemical Formula 5 of Applicant where R5 of Applicant = R8 of Applicant = methyl = C1 hydrocarbon, and R6 of Applicant = R7 of Applicant = hydrogen (1,3-dimethyl-1,2,3,4-cyclobutanetetracarboxylic dianhydride ([0192]), and Y2 of Applicant is a bivalent organic group represented by Chemical Formula 6 of Applicant in which p of Applicant = q of Applicant = n of Applicant = 0 and k of Applicant = 1 (p-phenylenediamine ([0192]).
Although Kunimi fails to teach in the same example that a second polymer is included in the composition for a liquid crystal alignment agent, Kunimi discloses prior art which teaches that a second polymer such as a polyamic acid can be included (blended [0006]), for the purpose of providing the desired high electrical resistivity and low residual charge (excellent in the electrical properties [0006]).  In addition, Kunimi already teaches the starting polyamic acid formed from the condensation reaction of 1,3-dimethyl-1,2,3,4-cyclobutanetetracarboxylic dianhydride ([0192]) and p-phenylenediamine ([0192]), such that the composition for a liquid crystal alignment agent, can further include a second polymer comprising the starting polyamic acid including a repeating unit represented by Chemical Formula 4 of Applicant, in which X4 of Applicant is a quadrivalent organic group represented by Chemical Formula 5 of Applicant where R5 of Applicant = R8 of Applicant = methyl = C1 hydrocarbon, and R6 of Applicant = R7 of Applicant = hydrogen, derived from C6 hydrocarbon (1,3-dimethyl-1,2,3,4-cyclobutanetetracarboxylic dianhydride ([0192]) and Y4 of Applicant = a bivalent 
Regarding claims 3, 13, X2 to X4 of Applicant are each a quadrivalent organic group represented by Chemical Formula 5 of Applicant which is the same as the quadrivalent cyclobutane derivative of Chemical Formula 7 of Applicant, where R5 of Applicant = R8 of Applicant = methyl = C1 hydrocarbon, and R6 of Applicant = R7 of Applicant = hydrogen(1,3-dimethyl-1,2,3,4-cyclobutanetetracarboxylic dianhydride ([0192]).
Regarding claim 4, Kunimi teaches an alternate embodiment in which the polyamic acid is partially imidized to a degree of 67% ([0185]) such that the repeating unit represented by Chemical Formula 1 of Applicant, of the polyimide, can be present in an amount of 67 mol% with respect to all of the repeating units represented by Chemical Formulae 1 to 3, which is within the claimed range of 10 mol% to 74 mol%, for the purpose of providing the desired liquid crystal alignment characteristics.
Regarding claim 5, although Kunimi, as modified by the disclosed prior art, is silent regarding a weight ratio of the first polymer for a liquid crystal alignment agent and the second polymer for a liquid crystal alignment agent, one of ordinary skill in the art at the time, would have started with the simplest and hence most obvious weight ratio of 50:50, which is within the claimed range of 15:85 to 85:15, for the purpose of providing the desired liquid crystal alignment characteristics balanced with the desired high electrical resistivity and low residual charge, as described above.
Response to Arguments
Applicant’s arguments have been considered but are moot due to the new reference used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 20090053430 teaches a composition for liquid crystal alignment agent comprising a first polymer including a repeating unit of a starting polyamic acid (Formula 122 [0035]), a repeating unit of a starting polyamic acid ester ([Formula 116 [0033]) and a repeating unit of a polyimide derived from the starting polyamic acid and/or polyamic acid ester (imidated by about 80% [0115]).













If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782